                                    Case 20-10553-CSS                          Exhibit
                                                                              Doc 760-2A-1 Filed 07/08/20                          Page 1 of 1
                                                                 MASTER SERVICE AGREEMENT
This Agreement contains the general terms and conditions applicable to purchases of services (“Services”) from Level 3.

1. Service Delivery. Requests for Services will be on Level 3 orders (“Orders”) stating the pricing and term (“Service Term”) for which Services are requested. The Service will
continue on a month to month basis at the expiration of the Service Term at Level 3’s then current rates. Level 3 will notify Customer electronically or in writing (a) of acceptance of
the Customer Order by delivering the date by which Level 3 will install Service (the “Customer Commit Date”) and (b) when Service is installed (a “Connection Notice”), at which time
billing will commence (“Service Commencement Date”). Unless Customer notifies Level 3 within 3 days of the Service Commencement Date that Service is not working properly,
the Service will be deemed accepted and billing will commence on the Service Commencement Date. If Level 3 cannot complete installation due to Customer delay or inaction,
Level 3 may begin charging Customer for the Service and Customer shall pay such charges which will appear on Customer’s first invoice following the Service Commencement
Date. Customer will at its expense timely provide suitable access to non-Level 3 facilities and power for the installation, maintenance, upgrade and/or removal of Level 3 network
and equipment. If third party local access services are obtained by or for Customer, Customer will cooperate with Level 3 by providing: (i) information (including firm order
commitments (FOC)) to enable cross-connects to Level 3 Service(s), (ii) necessary authorizations and other information respecting circuit grooming, and (iii) written third party
disconnection FOCs where a related Service is disconnected. Title to all equipment and software provided by Level 3 remains with Level 3. Level 3’s then current Acceptable Use
and Privacy Policies (available at www.level3.com) apply to Customer’s use of Service.

2. Charges. Invoices are delivered monthly and due 30 days after the invoice date. Fixed charges are billed in advance and usage-based charges are billed in arrears, partial
months being prorated. Level 3’s standard charges apply to moves, adds or changes agreed to by Level 3. Past due amounts bear interest at the lesser of 1.5% per month or the
highest rate allowed by law. Customer agrees to pay all Service charges, even if incurred as the result of unauthorized use. If Customer disputes an invoice, Customer will pay the
undisputed amount by the due date and submit written notice of the disputed amount detailing the nature of the dispute and the invoices disputed. Disputes must be submitted
within 90 days of the date of the invoice or the right to dispute is waived. If a dispute is resolved against Customer, Customer will pay the disputed amounts plus interest from the
due date within 30 days. Level 3 may require a security deposit of up to 2 months estimated charges as a condition to accepting an order or, for a) usage-based Services at any
time; or b) non-usage based Service if Customer fails to timely pay Level 3 hereunder or Level 3 reasonably determines that Customer has had an adverse change in financial
condition. If any change in applicable law or regulation affects the delivery of Service, Level 3 may pass any increased costs through to Customer and Customer may terminate the
affected Service without termination liability by delivering written notice to Level 3 within 30 days.

3. Taxes and Tax Like Fees. Except for Level 3's net income tax, Customer is responsible for all taxes, fees, surcharges, license fees, foreign withholding (which will be grossed
up) and other tax like charges imposed on or incident to the provision, sale or use of Service (whether imposed on Level 3 or its affiliates). Level 3 may recover taxes, fees, and
certain costs of administering the same through a percentage surcharge(s) on the Services. Valid exemption certificates will be given prospective effect upon receipt by Level 3.

4. Termination. If (i) Customer fails to pay Level 3 any undisputed charges when due and such failure continues for 5 business days after written notice from Level 3 or (ii) either
party fails to observe any other material term of this Agreement and such failure continues for 30 days after written notice from the other party, then the non-defaulting party may
terminate this Agreement or any Order, in whole or in part, and subject to the limitations of this Agreement, pursue any remedies it may have at law or in equity. If Customer
cancels or terminates Service for convenience or Level 3 terminates Service for cause, Customer will pay Level 3 a termination charge equal to the sum of: (A) if prior to delivery of
a Connection Notice, (i) for “off-net” Service, third party termination charges for the cancelled Service; (ii) for “on-net” Service, 1 month’s monthly recurring charges for the cancelled
Service; (iii) the non-recurring charges for the cancelled Service; and (iv) Level 3’s out of pocket costs (if any) incurred in constructing facilities necessary for Service delivery or (B)
following delivery of a Connection Notice, (i) all unpaid amounts for Service actually provided; (ii) 100% of the remaining monthly recurring charges (if any) for months 1-12 of the
Service Term; (iii) 50% of the remaining monthly recurring charges for month 13 through the end of the Service Term; and (iv) to the extent not recovered by the foregoing, any
termination liability payable to third parties by Level 3 resulting from the termination and any out of pocket costs incurred in constructing facilities to the extent such construction was
undertaken to provide the Services. In lieu of installation Service Level credits, if installation of Service is delayed by more than 30 business days beyond the Customer Commit
Date, Customer may terminate the affected Service without liability upon written notice to Level 3, provided (i) such notice is delivered prior to delivery of a Connection Notice for the
affected Service and (ii) this right shall not apply where Level 3 is constructing facilities.

5. LIABILITY LIMITATIONS. NEITHER PARTY WILL BE LIABLE FOR ANY DAMAGES FOR LOST PROFITS, LOST REVENUES, LOSS OF GOODWILL, LOSS OF
ANTICIPATED SAVINGS, LOSS OF DATA, THE COST OF PURCHASING REPLACEMENT SERVICES, OR ANY INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES IN ANY WAY RELATED TO THIS AGREEMENT OR ANY ORDER. LEVEL 3 WILL HAVE NO LIABILITY FOR ANY CLAIMS
RELATING TO 911 OR OTHER EMERGENCY REFERRAL CALLS. LEVEL 3 MAKES NO WARRANTIES OR REPRESENTATIONS RESPECTING THE SERVICE, EXPRESS
OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

6. Service Levels. The Service level commitments (“Service Levels”) for Services are stated in the applicable Service Schedules for each Service. Maintenance of the Service
may, but ordinarily will not, result in limited Service interruptions. Periods of force majeure and maintenance are “Excused Outages”. If Level 3 does not meet a Service Level
(based on Level 3’s records) applicable service credits will be issued upon Customer’s request to Level 3 Customer Service. Credits must be requested within 60 days after the
event giving rise to the credit. Customer's sole remedies for any outages, failures to deliver or defects in Service are contained in the Service Levels (if any).

7. Assignment. Customer may not assign its rights or obligations under this Agreement or any Order without the prior written consent of Level 3, not to be unreasonably withheld.
Customer may not resell Service provided pursuant to this Agreement but Customer may use such Service in the normal course of its business. Customer will indemnify and defend
Level 3, its affiliates and their agents against any claims arising from or related to Customer’s use of the Service. Nothing in this Agreement, express or implied, confers upon any
third party any right, benefit or remedy under this Agreement.

8. Miscellaneous. The terms of this Agreement and all information of a confidential nature acquired in performing this Agreement is confidential and shall not be disclosed to
third parties. Notices will be made in writing to the address below. If no Customer address is provided below, Level 3 may provide notices under this Agreement to any address
identified in an Order. Requests for disconnection of Service (other than for default) must be submitted to our customer portal at http://customerportal.level3.com or the following
link: http://www1.level3.com/disco/disco.html. Services may be provided by Level 3 or its affiliates and Level 3 may use third parties to provide Services. This Agreement is the
entire agreement between the parties respecting the subject matter hereof and can only be modified in a writing signed by both parties. Neither party will be liable, nor will any
remedy provided by this Agreement be available, for any failure to perform due to causes beyond such party’s reasonable control. If either party fails to enforce any right or
remedy under this Agreement, such failure will not waive the right or remedy. This Agreement will be governed by and construed in accordance with the laws of the State of New
York, without regard to its conflict of laws provisions. Each party shall comply with all applicable laws, rules and regulations associated respectively with Level 3’s delivery or
Customer’s use of the Services under the Agreement. With respect to Services provided in Latin America, Customer agrees that it (or its local affiliate) will enter into a separate
local country addendum/agreement (as approved by local authorities) (“LCA”) with the respective Level 3 affiliate which provides the local Service(s), and such Level 3 affiliate
will invoice the Customer (or its local affiliate) party to the LCA for the respective local Service(s).




   Page 1 of 1
   © Level 3 Communications, LLC. All rights reserved.                                                                             Proprietary and Confidential
